,
         .’
                                      Qfter a oonelderatlon ai the rq@iGk&in;    ths
._....        *   ;;
                                arldolss OF lnoorporrltlonand .thonature of the aonet~uc-:
 ._. .                          t.io!l
                                     all4O~erTatioROF t.119
                                                          plant, will you pleaeo f.?for.a
                        i- \’   xm whsthm, $n pour op%niozi,the oyertition0:: auoh co+
                                oern in the stota of Tcvas would bo In violation ot the
                                tcrfi5or the 6tmto   0c ch0 mte   of Toxss regiitating
                                an& aontr0lU.n~ truots and m0nopo3.l6s.~


                       glvvenus br the attvP&ors for tho qoqx~~+, St appeare that the                .
                       geches liutancZmduots Cozpany has bea or&enizod et the tiet3aoo                       .
                       i$ tho PeCeral Coverrant, a5 a aon-profit c.rporation.whiGh.fe
                       to supervise anQ a;anrrgo
                                               tha zwiui'aoturcOF 6ynthobSo rubber 63&n-
                       tic41for the n~t~orr'swax am?.%              l
                                    At;the'rogkt       or thO PeFollcxalCiovox&neat.thooto&
                       omom~hip of fho Uechcn Dutene PrMuots Conlpan&ha& bea appor-
                                           five OS.1oGq.peniel3    eJlu!serntaa  in your lettoT
                                             (l} bsocusa it is antiok,ostobthat the rax
                                         inso the m6nuf6Otuse afthe ayflthaticzubb6r' .
                       1s to ba aupplloiifroa the oiz refineries of thee0 poqwnlos
                       and (2) beoaws the30 saw3 &xupanieo nre to farnP3h ikos wong
                       thclr 6i~ployOesthe poroaa-,Glvith the nooostrarydhcmlcal,               .
                       OqjiRaOriRp;  &nd ol;har  I;oChuloaa. Bkfil   enb trainin$j   I%  dircottig
                       tbb pPopoaea llRdcirtnkln~.The cultireprojeot $6 t&&lctti?a by
                       and Qhall be opt?rstGaunaez.ttso(ttreot-.suposvlslcu¶         allaOontYol
                       ,ofPeiIaralagenaida fn tui%heraticit       of ooeential waz wrjc. Unitsr      .'
                       cuch Gi~ourzit3nccs,x76QTQ OP the opiaion i&It wle Gnti-truat.
                       l%?e Of Taxas h3ve no eppliarrtiontq the gropowI ogOzet1one                   .'
                       of the'E6chas But6nq produote company, RG outlina8.




                                                                 Your5vepyt%w.y                          .